Citation Nr: 1609126	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the RO in Nashville, Tennessee that determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for schizophrenia. 

Jurisdiction of this appeal was subsequently transferred to the RO in Montgomery, Alabama.

The evidence of record shows that the Veteran has been diagnosed with other psychiatric disorders, including bipolar disorder and schizoaffective disorder.  His service connection claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A videoconference hearing was held in October 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of service connection for a psychiatric disorder, to include schizophrenia, in an August 1986 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The RO previously denied entitlement to service connection for bipolar disorder in a December 1995 rating decision and properly notified the Veteran, who did not appeal that decision. 
 
3.  In a June 1997 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for an acquired psychiatric disorder.  The Veteran was notified of this decision by a June 1997 letter.  In a November 1997 letter to the Veteran, the RO notified him that it was not reopening his claim of service connection for a mental condition, as new and material evidence had not been submitted.  The Veteran did not appeal either decision.

4.  Some of the additional evidence received since the November 1997 RO decision is not cumulative or redundant of evidence already of record and considered in that  decision and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence having been received, the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the application to reopen a previously denied claim of service connection for schizophrenia.


New and Material Evidence

In its May 2011 decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for schizophrenia.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted his original claim for service connection for a psychiatric disorder in August 1986.  The RO denied entitlement to service connection for schizophrenia in an unappealed August 1986 rating decision, on the basis that service treatment records were negative for a psychiatric disorder, and there was no evidence linking the current schizophrenia with service.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1986 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Veteran filed an application to reopen his previously denied claim for service connection for an acquired nervous disorder in April 1997.

In a June 1997 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for an acquired psychiatric disorder.  The Veteran was notified of this decision by a June 1997 letter.  In a November 1997 letter to the Veteran, the RO notified him that it was not reopening his claim of service connection for a mental condition, as new and material evidence had not been submitted.  The Veteran did not appeal either decision, new and material evidence was not received within one year of the November 1997 letter, and that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Veteran filed an application to reopen his previously denied claim for service connection for schizophrenia in March 2011, and in the May 2011 decision currently on appeal, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for schizophrenia.  The instant appeal ensued.

The evidence of record at the time of the prior final November 1997 decision included his service treatment records, VA and private medical records, and the Veteran's lay statements.

Additional evidence received since the prior final November 1997 rating decision includes VA and private medical records showing ongoing treatment for an acquired psychiatric disorder, and testimony by the Veteran and a VA social worker at his October 2015 Board hearing.

The VA social worker testified that she was part of the Veteran's team of VA mental health providers, that the Veteran told her that he had no mental health treatment prior to service, and reportedly first experienced fear and anxiety during service, for which he received counseling.  She stated that fear was a hallmark of paranoid schizophrenia, and that the Veteran described symptoms consistent with a diagnosis of paranoid schizophrenia.

Upon review of the record, the Board finds that some of the evidence received since the November 1997 RO decision is new and material.  Specifically, the testimony by the VA social worker is both new and material, as her testimony suggests that the Veteran's current psychiatric disorder may have begun in service.  This evidence was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for schizophrenia is reopened.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a VA examination is necessary.  On remand, the AOJ should arrange for a VA examination and medical opinion as to whether the Veteran's current acquired psychiatric disorder was incurred in service or is otherwise related to service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

Records on file show that the Veteran receives disability benefits from the Social Security Administration (SSA).  As these SSA records are not on file and are potentially relevant to his claim, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Service treatment records reflect that during service, the Veteran received inpatient treatment in June 1977 for a functional bowel syndrome.  The only record of this treatment is a clinical record cover sheet.  On remand, the AOJ should attempt to obtain any available inpatient treatment records from Lackland Air Force Base (AFB), dated in June 1977.  Service treatment records also show that he was in an alcohol program in January 1978, and subsequently received therapy during service, at the U.S. Air Force Hospital at Mountain Home AFB.  On remand, the AOJ should attempt to obtain any alcohol and/or inpatient treatment records that may exist from that facility.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Obtain any available service personnel records pertaining to the Veteran, as they are relevant to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In its September 2013 statement of the case, the AOJ indicated that it had reviewed the Veteran's electronic VA medical records on the date of the statement of the case.  It is not clear that all of the Veteran's relevant VA medical records have been associated with the electronic claims file, and they must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records of treatment or evaluation of a psychiatric disorder, dated since September 1995, that are not already on file, and associate them with the electronic claims file. 

2.  Obtain any available service personnel records pertaining to the Veteran.

3.  Obtain any available inpatient treatment records pertaining to the Veteran dated in June 1977 from Lackland AFB, and any available inpatient or alcohol treatment records from the U.S. Air Force Hospital at Mountain Home AFB, dated from January to August 1978.

4.  Obtain from the SSA the records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

If these records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

5.  Then, schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current psychiatric disorder(s) - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

6.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


